DYK, Circuit Judge.

ORDER

John B. Adrain moves for reconsideration of the court’s September 10, 2002 order dismissing Adrain’s appeal for failure to pay the docketing fee.* Hypertech, Inc. opposes. Adrain replies.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted, the mandate is recalled, the order dismissing for failure to pay the docketing fee is vacated, and the appeal is reinstated.
(2) Hypertech should compute its brief due date from the date of filing of this order.

 The filing fee has now been paid.